 
 
IV
111th CONGRESS 
2d Session 
S. CON. RES. 74 
IN THE HOUSE OF REPRESENTATIVES 

November 15, 2010
Referred to the Committee on Armed Services

CONCURRENT RESOLUTION 
Honoring the 28th Infantry Division for serving and protecting the United States. 
 
 
Whereas some units of the 28th Infantry Division date back to 1747; 
Whereas units that would one day comprise the 28th Infantry Division served in the Revolutionary War, including units that served in the Continental Army under General George Washington; 
Whereas what eventually became the 28th Infantry Division was initially established March 12 through 20, 1879, as the Division of the National Guard of Pennsylvania, and is recognized as the oldest, continuously serving division in the Army; 
Whereas the 28th Infantry Division as we know it today was formed on September 1, 1917, and was integral to the success of World War I campaigns in the European theater, including those in Champagne, Champagne-Marne, Aisne-Marne, Oise-Aisne, Lorraine, and Meuse-Argonne; 
Whereas the 28th Infantry Division adopted the title of Iron Division for the valiant efforts of the Division during World War I; 
Whereas the 28th Infantry Division contributed to military operations in Normandy, Northern France, Rhineland, Ardennes-Alsace, and Central Europe during World War II; 
Whereas the 28th Infantry Division withstood the onslaught of the German offensive during the Battle of the Bulge, giving time for reinforcements to arrive and defeat the Germans; 
Whereas the 28th Infantry Division was Federalized again in 1950 to serve in Germany; 
Whereas the 28th Infantry Division was folded into the Army Selective Reserve Force during the Vietnam War; 
Whereas the 28th Infantry Division aided relief efforts throughout the devastating aftermath of Hurricane Agnes in 1972; 
Whereas the 28th Infantry Division was called to action during the partial meltdown of the nuclear reactor of the Three Mile Island Nuclear Generating Station in 1979; 
Whereas elements of the 28th Infantry Division contributed to the international coalition forces in Operation Desert Storm; 
Whereas the 28th Infantry Division and its detached units mobilized and deployed as part of peacekeeping missions in Bosnia-Herzegovina, the Republic of Kosovo, and the Sinai Peninsula; 
Whereas the 28th Infantry Division deployed troops as part of Operation Noble Eagle in the aftermath of the September 11, 2001, attacks; 
Whereas the 28th Infantry Division deployed troops to Afghanistan as part of Operation Enduring Freedom, and helped to secure the country and bring humanitarian relief to the Afghan people; 
Whereas in Operation Iraqi Freedom, elements of the 28th Infantry Division played a role in the invasion of Iraq, the provision of security in post-invasion Iraq, the training of an Iraqi police force, the securing of transport convoys, and the safe detainment of suspected terrorists; 
Whereas more than 2,600 soldiers of the 28th Infantry Division remain missing in action from World War I and World War II; 
Whereas the 28th Infantry Division has 127 units in 90 armories in 75 cities across the Commonwealth of Pennsylvania; 
Whereas the 28th Infantry Division has been sent to aid portions of the United States affected by winter storms, flooding, violent windstorms, and other severe weather emergencies; and 
Whereas 10 recipients of the Medal of Honor, the Nation's highest award for valor, have been soldiers of the 28th Infantry Division: Now, therefore, be it  
 
That Congress— 
(1)honors the 28th Infantry Division for serving and protecting the United States; and 
(2)directs the Secretary of the Senate to transmit an enrolled copy of this resolution to the Adjutant General of the Pennsylvania National Guard for appropriate display. 
 
  Passed the Senate September 29, 2010. Nancy Erickson, Secretary   
